Title: To James Madison from John Gavino, 3 December 1802
From: Gavino, John
To: Madison, James


					
						No. 104
						Sir
						Gibraltar 3d. December 1802
					
					The inclosed is Copy of my last No. 103 since when are not honord with any of yours.
					I understand the Swedes are to pay $150,000 for their Peace with Tripoly.  The J. Adams calld at Malaga & met Capt. Murray who orderd her here, for to take up a supply of Provisions, is arrived & will proceed in 3 or 4 days for Malaga & Malta.  Comr. Morris left Leghorn the 4t. Ulto. for the latter Place.
					We have no arrival from Tanger  of course nothing new from that quarter.
					Consul Montgomery of Alicante advises me under 21t. Ulto. that a Swedish frigate had arrived there with a Convoy bound up along & finding they had Peace wth. Tripoly told the American Commanders he could no longer grant them Protection.  I have the honor to be with respect Sir Your most obedt. hume. Servt.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
